DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 10, 701, 869 This is a statutory double patenting rejection. Patent claims 1-5 includes all of the limitations of claims 1-5 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Chen (US 2009/0212187).
Regarding claim 1, Chen discloses a planter, comprising: a wall that includes a set of holes through a surface of a top portion of the wall (11); a rim formed at an open end portion of the wall, above the set of holes (12); and a hanger assembly (20) including a set of attachment features (23), each attachment feature including two arms that branch from a common point at the attachment feature (230A and 230B), wherein the two arms include a first arm that is configured to engage an inner surface of the planter at a first height and a second arm that extends around the rim and includes an internally facing hook, at a distal end portion, that hooks under the rim and passes through a respective hole in the set of holes and bends toward the rim to secure the planter in a hanging arrangement (see figure 5 below).
Regarding claim 2, Chen discloses wherein the second arm engages an external surface of the planter at a second height different from the first height (see figure 5 below).
Regarding claim 3, Chen discloses wherein the hanger assembly includes a one piece monolithic construction (fig. 1).
Regarding claim 5, Chen discloses wherein each second arm (230B) includes a curved length that extends from the common point to a respective hole from the set of holes and the internally facing hook at a distal end of the curved length (see figure 5 below).

    PNG
    media_image1.png
    911
    680
    media_image1.png
    Greyscale

Regarding claim 6, Chen discloses wherein the hanger assembly further includes: a top hook (21); and a set of cables (22) attached at a proximal end to the hook (fig. 1), wherein each of the attachment features (23) is at a distal end of a respective cable of the set of cables (fig. 1).
Regarding claim 8, Chen discloses wherein the set of cables is attached to the top hook in a linear arrangement (each cable 22 is attached in a line, fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Biedebach (US 4147320) in view of Ray (US 5329728).
   Regarding claim 1, Biedebach teaches a planter, comprising: a wall that includes a set of holes through a surface of a top portion of the wall (walls 28); a rim formed at an open end portion of the wall, above the set of holes (30, fig. 1) and a 
 Regarding claim 4, Biedebach as modified by Ray teaches the invention substantially as claimed and Biedebach further teaches wherein the rim includes a smooth contour such that the set of holes provide the only attachment points for the hanger assembly to secure the planter (fig. 2).

    PNG
    media_image2.png
    960
    732
    media_image2.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 7, Chen teaches a set of cables including three cables but fails to teach four cables it would have been obvious to one having ordinary skill in the art at the time the invention was made to have four cables, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, having four cables would allow larger planters to be suspended.
Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guarriello, Sr. et al.  (US 5941019 henceforth Guarriello) in view of Wilschut et al. (US 2006/0289711 henceforth Wilschut).
Regarding claim 9, Guarriello teaches a planter, comprising: a wall (10); a rim formed at an open end portion of the wall (upper portion of wall 10 comprising holes 22); and a set of holes through the wall (22), the holes being configured to receive an attachment feature of a hanger for suspending the planter (72) but fails to teach the holes being formed in a recess of the rim to obscure the attachment feature of the hanger with a flush or nearly flush mounting. However, Wilschut teaches an indentation/recess (fig. 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Guarriello’s pot with indentations or recesses as taught by Wilschut to prevent damage to the attachment during transportation.
Regarding claim 10, Guarriello as modified by Wilschut teaches the invention substantially as claimed and Guarriello further teaches wherein the set of holes (22) are configured to receive a nail head (elongated protruding portion of 20, fig. 5) of a hanger assembly to secure the planter in a hanging arrangement (fig. 5).
Regarding claim 11, Guarriello as modified by Wilschut teaches the invention substantially as claimed and Guarriello further teaches wherein the hanger assembly includes a contoured portion from which the nail head protrudes (disk-like portion of 20, fig. 4 and 5).
Regarding claim 12, Guarriello as modified by Wilschut teaches the invention substantially as claimed and Guarriello further teaches wherein the contoured portion includes a contour that matches a contour of the rim (rim i.e. upper portion of 10 and the disk-like portion of 20 has a round shape).
Regarding claim 13, Guarriello as modified by Wilschut teaches the invention substantially as claimed and Guarriello further teaches wherein the nail head protrudes internally from an exterior of the rim (fig. 5).
Regarding claim 15, Guarriello as modified by Wilschut teaches the invention substantially as claimed and Guarriello further teaches wherein the hanger assembly includes a one piece monolithic construction (fig. 5).
Regarding claim 16, Guarriello as modified by Wilschut teaches the invention substantially as claimed and Guarriello further teaches wherein the rim includes a smooth contour such that the set of holes provides the only attachment points for the hanger assembly to secure the planter (outer surface of the rim has a smooth contour, fig. 5).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guarriello in view of Wilschut as applied to claim 10 above, further in view of Friend (US 5870856).
Regarding claim 14, Guarriello as modified by Wilschut teaches the invention substantially as claimed but fails to teach wherein the set of holes include a set of vertical slots with two opening sizes, a first size to receive the nail head and a second size to engage a shaft supporting the nail head. However, Friend teaches a set of vertical slots with two opening sizes (46, fig. 27 and 28). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Guarriello’s holes with holes as taught by Friend to allow the hanger to be easily attached to the planter and removed from the planter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EBONY E EVANS/Primary Examiner, Art Unit 3647